Citation Nr: 9921897	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right eye 
cataract.  

2.  Entitlement to an initial compensable evaluation for 
psychogenic impotence.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1994, 
with three years, 11 months, and 23 days of prior active 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1994 the RO, in pertinent part, denied service 
connection for a right eye cataract and also granted service 
connection for psychogenic impotence status post penile 
implant.  The RO assigned a non-compensable evaluation for 
the psychogenic impotence.  The veteran has perfected an 
appeal of the denial of service connection for a right eye 
cataract and also perfected an appeal with the initial non-
compensable evaluation assigned for the psychogenic 
impotence.  

The issues on appeal were originally before the Board in 
November 1997 at which time they were remanded in order to 
obtain VA examination of the veteran.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to service connection for 
a right eye cataract.  The Board noted at the time of its 
November 1997 remand that the service medical records were 
negative as to the presence of a right eye cataract.  A right 
eye cataract was noted at the time of a September 1994 VA 
examination.  However, subsequent private treatment records 
associated with the claims files failed to demonstrate the 
existence of a cataract in the right eye.  The Board found 
that a VA examination was required to determine if the 
veteran currently had a right eye cataract.  The Board 
directed in its remand that the VA examiner "must 
definitively determine whether the appellant presently 
suffers from a right eye cataract..."  The examiner was 
directed to comment on both the report of the September 1994 
VA examination which noted a right eye cataract and on the 
private treatment records which did not include findings of a 
right eye cataract.  

A VA eye examination was conducted in May 1998.  Review of 
the examination report demonstrates that the examiner failed 
to comply with the Board's November 1997 remand.  The 
examination report included two diagnoses, meibomianitis and 
stellate cortical cataract in the left eye not visually 
significant.  The examiner did not make a finding as to 
whether the veteran currently has a right eye cataract.  He 
also did not address the conflicting evidence of record 
regarding the presence or absence of a right eye cataract.  

The veteran has also claimed entitlement to an initial 
compensable evaluation for psychogenic impotence.  This issue 
was originally before the Board in November 1997 at which 
time it was remanded for additional development.  The remand 
directed that the examiner who conducted the examination must 
offer "a clear opinion" as to whether there exits a current 
deformity of the penis and whether the veteran had any loss 
of erectile power at the present time.  Review of the 
handwritten report of an April 1998 VA genitourney 
examination demonstrates that the examination failed to 
comply with the Board's November 1997 remand.  



The examiner either did not make a finding as to the presence 
of penile deformity and loss of erectile power or such a 
notation was illegible.  Either way, the Board is unable to 
determine if the veteran currently has a penile deformity 
and/or loss or erectile power based on the April 1998 VA 
genitourney examination.  A remand is required to obtain the 
information requested by the Board in its November 1997 
remand.  

The Board additionally notes that the examiner who conducted 
a May 1998 mental disorders examination did not diagnose any 
mental disorder.  It was the examiner's opinion that the 
veteran's impotence was not psychogenic but rather traceable 
to an in-service incident in 1978 or 1979 at which time the 
veteran apparently sustained some damage in the genital area.  
The examiner recommended that his finding be confirmed by a 
VA urologist who treats the veteran.  There is no evidence of 
record demonstrating that such a confirmation was obtained 
from a VA urologist.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA has a duty to assist the veteran in the development of 
facts pertinent to a claim. 38 U.S.C.A. § 5107(a) (West  
1991).  This duty to assist includes the duty to develop 
facts when the record before the Board is clearly inadequate.  
EF v. Derwinski, 1 Vet. App. 324 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one." Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).




Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of these issues on appeal to the 
Board pending a remand of the case to the RO for the 
following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claims for a 
compensable evaluation for psychogenic 
impotence and for service connection for a 
right eye cataract.  After obtaining any 
necessary authorization or medical releases, 
the RO should request and associate with the 
claims file legible copies of the veteran's 
complete treatment reports from all sources 
identified whose records have not previously 
been secured.  Regardless of the response 
from the veteran, the RO should obtain all 
outstanding VA treatment records.  

2.  The RO should return the claims file 
to the ophthalmologist who conducted the 
May 1998 VA examination in order to 
definitively determine whether the 
veteran has a current right eye cataract.  
If, required, the examiner should arrange 
to re-examine the veteran and any 
necessary diagnostic tests and procedures 
should be performed at that time.  The 
appellant's complete claims file, 
including his post-service private 
treatment records, and a separate copy of 
this remand must be made available to, 
and carefully reviewed by, the VA 
examiner prior and pursuant to conduction 
and completion of the examination.



The examiner, again, must definitively 
determine whether the appellant presently 
suffers from a right eye cataract.  The 
examiner, in addressing this question, 
must be certain to touch upon both the 
appellant's VA examination report from 
September 1994, which found a right eye 
cataract, and his post-service, private 
treatment records, which specifically 
concluded that no right eye cataract was 
present.  A complete and clear rationale 
for all opinions expressed by this VA 
specialist must be provided.

3.  The RO should schedule the appellant 
for examination by a VA specialist in 
genitourinary diseases in order to 
determine the current nature and extent 
of severity of his service-connected 
psychogenic impotence.  Any necessary 
diagnostic tests and procedures are to be 
conducted at this time.  The appellant's 
claims file and a separate copy of this 
remand must be made available to, and 
carefully reviewed by, the VA physician 
prior and pursuant to conduction and 
completion of the examinations.

All current manifestations of the 
service-connected psychogenic impotence 
must be thoroughly related.  The examiner 
must offer a clear opinion as to whether 
there exists a current deformity of the 
penis. Additionally, it should be opined 
whether the appellant has any loss of 
erectile power at the present time.  See 
38 C.F.R. Part 4, Diagnostic Code 7522.  
A complete and clear rationale for all 
opinions offered by this VA specialist(s) 
must be furnished.




4.  Thereafter, the RO should review the 
appellant's claims file to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the RO should review the 
requested examination reports to ensure 
that they are responsive to, and in 
complete compliance with, the directives 
of this remand and, if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998)

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a right eye 
cataract and entitlement to an initial 
compensable evaluation for psychogenic 
impotence, based upon a review of all of 
the relevant evidence.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


